11-1387-ag
         Ahmed v. Holder
                                                                                       BIA
                                                                               A092 776 211
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 29th day of February, two thousand twelve.
 5
 6       PRESENT:
 7                ROBERT D. SACK,
 8                ROBERT A. KATZMANN,
 9                BARRINGTON D. PARKER,
10                     Circuit Judges.
11       _____________________________________
12
13       SUBAIR SAEED AHMED, AKA ZUBAIR SAEED
14       AHMED,
15                Petitioner,
16
17                         v.                                   11-1387-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:               Amy Nussbaum Gell, Gell & Gell, New
25                                     York, New York
26
27       FOR RESPONDENT:               Tony West, Assistant Attorney
28                                     General; Greg D. Mack, Senior
29                                     Litigation Counsel; Richard
30                                     Zanfardino, Trial Attorney, Office
 1                           of Immigration Litigation, Civil
 2                           Division, United States Department
 3                           of Justice, Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Subair Saeed Ahmed, a native and citizen of Pakistan,

10   seeks review of a March 28, 2011, order of the BIA denying

11   his motion to reopen.   In re Subair Saeed Ahmed, No. A092

12   776 211 (B.I.A. Mar. 28, 2011).   We assume the parties’

13   familiarity with the underlying facts and procedural history

14   of the case.   We review the agency’s denial of a motion to

15   reopen for abuse of discretion.   Ali v. Gonzales, 448 F.3d

16   515, 517 (2d Cir. 2006).

17       Because Ahmed’s motion to reopen was untimely, he was

18   required to demonstrate that the time limit should be

19   equitably tolled because he received ineffective assistance

20   of counsel or establish changed country conditions excepting

21   his motion from the time limit.   See 8 U.S.C.

22   § 1229a(c)(7)(C); Cekic v. INS, 435 F.3d 167, 170 (2d Cir.

23   2006).   The BIA found that he established neither, and

24   accordingly denied his motion as untimely.


                                   2
 1       Ahmed argues that the agency erred in failing to reopen

 2   his proceedings based on his allegation of ineffective

 3   assistance of counsel.     However, because Ahmed’s motion to

 4   reopen was filed over eight years after his final removal

 5   order was issued he was required to show that he exercised

 6   due diligence in pursuing the case “during th[at] entire

 7   period” which he seeks to toll.       Rashid v. Mukasey, 533 F.3d

 8   127, 132 (2d Cir. 2008).     While Ahmed provided evidence that

 9   he relied on various attorneys between 2002 and 2007 to

10   pursue a LIFE Act claim, he presented no evidence that he

11   took any actions to pursue his case between the 2009 denial

12   of his LIFE Act claim and July 2010 when he hired the

13   attorney who filed his motion to reopen.       Accordingly, the

14   BIA did not abuse its discretion in finding that he did not

15   establish that he acted with due diligence in pursuing his

16   ineffective assistance of counsel claim.       See id.

17       Ahmed also argues that the agency abused its discretion

18   in concluding that he did not demonstrate changed country

19   conditions.   This argument is unavailing.      Ahmed’s motion to

20   reopen and evidence before the BIA did not indicate any

21   change in country conditions.       He now relies on statements

22   in an affidavit he submitted to the BIA, asserting that


                                     3
 1   conditions in Pakistan had changed since the Pakistan

 2   Peoples Party came to power in 2008 and listing suicide

 3   attacks between 2007 and 2010.     This evidence does not

 4   compel the conclusion that conditions in Pakistan changed

 5   since the time of his 1999 merits hearing.     See Matter of

 6   S-Y-G-, 24 I. & N. Dec. 247, 253 (BIA 2007); Moosa v.

 7   Holder, 644 F.3d 380, 386-87 (7th Cir. 2011).     Accordingly,

 8   the BIA reasonably concluded that Ahmed did not present

 9   evidence warranting an exception to the time limitations on

10   motions to reopen.

11       For the foregoing reasons, the petition for review is

12   DENIED.   As we have completed our review, any stay of

13   removal that the Court previously granted in this petition

14   is VACATED, and any pending motion for a stay of removal in

15   this petition is DISMISSED as moot.     Any pending request for

16   oral argument in this petition is DENIED in accordance with

17   Federal Rule of Appellate Procedure 34(a)(2), and Second

18   Circuit Local Rule 34.1(b).

19                                 FOR THE COURT:
20                                 Catherine O’Hagan Wolfe, Clerk
21
22
23




                                    4